The opinion of .the court was delivered hy>
Tikghman, C. J.
It is a general rule, that if one indebted to another by note, gives another note to the same person for the same sum, without any new consideration, the second note shall not be deemed a satisfaction of the first, unless so intended, and accepted by the credifor. But if so accepted, it is a satisfaction. The quo animo it was accepted is matter of fact, which the cour|t cannot take to itself, and exclude the jury from the decision of it. The intent may often be deduced from circumstances, though nothing positive was expressed. We are of opinion, therefore, that the District Court erred in assuming, the determination of this point, as matter of law. It should'have been submitted to the consideration of the jury, whether the second note was accepted in satisfaction. The judgment is to be reversed, and a venire de novo awarded.
Judgment reversed, and a venire facias de novo awarded.